The Funds shall be held in an institution whose deposits are insured by a federal agency,
instrumentality, or entity (including Lender, if Lender is an institution whose deposits are so insured)
or in any Federal Home Loan Bank. Lender shall apply the Funds to pay the Escrow Items no later
than the time specified under RESPA. Lender shall not charge Borrower for helding and applying the
Funds, annually analyzing the escrow account, or verifying the Escrow Items, unless Lender pays
Borrower interest on the Funds and Applicable Law permits Lender to make such a charge. Unless an
agreement is made in writing or Applicable Law requires interest to be paid on the Funds, Lender shall
not be required to pay Borrower any interest or earnings on the Funds. Borrower and Lender can agree
in writing, however, that interest shall be paid on the Funds. Lender shall give to Borrower, without
charge, an annual accounting of the Funds as required by RESPA.

If there is a surplus of Funds held in escrow, as defined under RESPA, Lender shall account to
Borrower for the excess funds in accordance with RESPA. If there is a shortage of Funds held in
escrow, as defined under RESPA, Lender shall notify Borrower as required by RESPA, and Borrower
shall pay to Lender the amount necessary to make up the shortage in accordance with RESPA, but
inno more than 12 monthly payments. If there is a deficiency of Funds held in escrow, as defined
under RESPA, Lender shall notify Borrower as required by RESPA, and Borrower shall pay to Lender
the amount necessary to make up the deficiency in accordance with RESPA, but in no more than 12
monthly payments.

Upon payment in full of all sums secured by this Security Instrument, Lender shall promptly refund to
Borrower any Funds held by Lender,

4, Charges; Liens. Borrower shall pay all taxes, assessments, charges, fines, and impositions
attributable to the Property which can attain priority over this Security Instrument, leasehold payments
or ground rents on the Property, if any, and Community Association Dues, Fees, and Assessments, if
any. To the extent that these items are Escrow Items, Borrower shail pay them in the manner provided
in Section 3.

Borrower shall promptly discharge any lien which has priority over this Security Instrument unless
Borrower: (a) agrees in writing to the payment of the obligation secured by the lien in a manner
acceptable to Lender, but only so long as Borrower is performing such agreement; (b} contests the lien
in good faith by, or defends against enforcement of the lien in, legal proceedings which in Lender's
opinion operate to prevent the enforcement of the lien while those proceedings are pending, but

ouly until such proceedings are concluded; or (c) secures from the holder of the lien an agreement
satisfactory to Lender subordinating the lien to this Security Instrument. If Lender determines that any
part of the Property is subject to a lien which can attain priority over this Security Instrument, Lender
may give Borrower a notice identifying the lien. Within 10 days of the date on which that notice is
given, Borrower shall satisfy the lien or take one or more of the actions set forth above in this Section
4.

Lender may require Borrower to pay a one-time charge for a real estate tax verification and/or
reporting service used by Lender in connection with this Loan.

5. Property Insurance. Borrower shall keep the improvements now existing or hereafter erected
on the Property insured against loss by fire, hazards included within the term "extended coverage,"
and any other hazards including, but not limited to, earthquakes and floods, for which Lender requires
insurance, This insurance shall be maintained in the amounts (including deductibie levels) and for

the periods that Lender requires. What Lender requires pursuant to the preceding sentences can
change during the term of the Loan. The insurance carrier providing the insurance shall be chosen by

 

ILLINOIS-Single Family-Fannie Mae/Freddia Mac UNIFORM INSTRUMENT Form 3014 THT

Bankers Syslems™ VMFO O8/2016
Wolters Kluwer Financial Services [ Page 5 of 15
Borrower subject to Lender's right to disapprove Borrower's choice, which right shall not be exercised
unreasonably. Lender may require Borrower to pay, in connection with this Loan, either: (a) a one-
time charge for flood zone determination, certification and tracking services; or (b) a one-time charge
for flood zone determination and certification services and subsequent charges each time remappings
or similar changes occur which reasonably might affect such determination or certification. Borrower
shall also be responsible for the payment of any fees imposed by the Federal Emergency Management
Agency in connection with the review of any flood zone determination resulting from an objection by
Borrower,

If Borrower fails to maintain any of the coverages described above, Lender may obtain insurance
coverage, at Lender's option and Borrower's expense. Lender is under no obligation to purchase any
particular type or amount of coverage. Therefore, such coverage shall cover Lender, but might or
might not protect Borrower, Borrower's equity in the Property, or the contents of the Property, against
any risk, hazard or liability and might provide greater or lesser coverage than was previously in effect.
Borrower acknowledges that the cost of the insurance coverage so obtained might significantly exceed
the cost of insurance that Borrower could have obtained. Any amounts disbursed by Lender under

this Section 5 shall become addilional debt of Borrower secured by this Security Instrument. These
amounts shall bear interest at the Note rate from the date of disbursement and shall be payable, with
such interest, upon notice from Lender to Borrower requesting payment.

All insurance policies required by Lender and renewals of such policies shall be subject to Lender's
right to disapprove such policies, shall include a standard mortgage clause, and shall name Lender

as mortgagee and/or as an additional loss payee. Lender shall have the right to hold the policies and
renewal certificates, Tf Lender requires, Borrower shall promptly give to Lender all receipts of paid
premiums and renewal notices. If Borrower obtains any form of insurance coverage, not otherwise
required by Lender, for damage to, or destruction of, the Property, such policy shall include a standard
mortgage clause and shall name Lender as mortgagee and/or as an additional loss payee.

In the event of loss, Borrower shall give prompt notice to the insurance carrier and Lender. Lender
may make proof of loss if not made promptly by Borrower. Unless Lender and Borrower otherwise
agree in writing, any insurance proceeds, whether or not the underlying insurance was required

by Lender, shall be applied to restoration or repair of the Property, if the restoration or repair is
economically feasible and Lender's security is not lessened. During such repair and restoration period,
Lender shall have the right to hold such insurance proceeds until Lender has had an opportunity to
inspect such Property to ensure the work has been completed to Lender's satisfaction, provided that
such inspection shall be undertaken promptly. Lender may disburse proceeds for the repairs and
restoration in a single payment or in a series of progress payments as the work is completed. Unless
an agreement is made in writing or Applicable Law requires interest to be paid on such insurance
proceeds, Lender shal! not be required to pay Borrower any interest or earnings on such proceeds. Fees
for public adjusters, or other third parties, retained by Borrower shall not be paid out of the insurance
proceeds and shall be the sole obligation of Borrower. If the restoration or repair is not economically
feasible or Lender's security would be lessened, the insurance proceeds shall be applied to the sums
secured by this Security Instrument, whether or not then due, with the excess, if any, paid to Borrower.
Such insurance proceeds shall be applied in the order provided for in Section 2.

If Borrower abandons the Property, Lender may file, negotiate and settle any available insurance
claim and related matters. If Borrower does not respond within 30 days to a notice from Lender that
the insurance carrier has offered to settle a claim, then Lender may negotiate and settle the claim.
The 30-day period will begin when the notice is given. In either event, or if Lender acquires the

 

ILLINOIS-Singla Family-Fannie Mae/Fraddie Mac UNIFORM INSTRUMENT Form 3014 1/01

Bankers Systems™ VMP@ 68/2016
Wolfers Kluwer Financial Services. Po Page 6 of 15
Property under Section 22 or otherwise, Borrower hereby assigns to Lender (a) Borrower's rights to
any insurance proceeds in an amount not to exceed the amounts unpaid under the Note or this Security
Instrument, and (b) any other of Borrower's rights (other than the right to any refiind of unearned
premiums paid by Borrower) under all insurance policies covering the Property, insofar as such rights
are applicable to the coverage of the Property. Lender may use the insurance proceeds either to repair
or restore the Property or to pay amounts unpaid under the Note or this Security Instrument, whether
or not then due.

6. Occupancy. Borrower shal! occupy, establish, and use the Property as Borrower's principal
residence within 60 days after the execution of this Security Instrument and shall continue to occupy
(he Property as Borrower's principal residence for a( least one year after the date of occupancy, unless
Lender otherwise agrees in writing, which consent shall not be unreasonably withheld, or unless
extenuating circumstances exist which are beyond Borrower's control.

7. Preservation, Maintenance and Protection of the Property; Inspections. Borrower
shall not destroy, damage or impair the Property, allow the Property to deteriorate or commit waste
on the Property. Whether or not Borrower is residing in the Property, Borrower shall maintain the
Property in order to prevent the Property from deteriorating or decreasing in value due to its condition.
Unless it is determined pursuant to Section 5 that repair or restoration is not economically feasible,
Borrower shall promptly repair the Property if damaged to avoid further deterioration or damage.

If insurance or condemnation proceeds are paid in connection with damage to, or the taking of, the
Property, Borrower shall be responsible for repairing or restoring the Property only if Lender has
released proceeds for such purposes. Lender may disburse proceeds for the repairs and restoration

in a single payment or in a series of progress payments as the work is completed. If the insurance or
condemnation proceeds are not sufficient to repair or restore the Property, Borrower is not relieved of
Borrower's obligation for the completion of such repair or restoration.

Lender or its agent may make reasonable entries upon and inspections of the Property. If it has
reasonable cause, Lender may inspect the interior of the improvements on the Property. Lender shall
give Borrower notice at the time of or prior to such an interior inspection specifying such reasonable
cause.

8. Borrower's Loan Application. Borrower shall be in default if, during the Loan application
process, Borrower or any persons or entities acting at the direction of Borrower or with Borrower's
knowledge or consent gave materially false, misleading, or inaccurale information or staternents to
Lender (or failed to provide Lender with material information) in connection with the Loan. Material
representations include, but are not limited to, representations concerning Borrower's occupancy of the
Property as Borrower's principal residence.

9. Protection of Lender's Interest in the Property and Rights Under this Security
Instrument. If (a) Borrower fails to perform the covenants and agreements contained in this Security
Instrument, (b) there is a legal proceeding that might significantly affect Lender's interest in the
Property and/or rights under this Security Instrument (such as a proceeding in bankruptcy, probate,
for condemnation or forfeiture, for enforcement of a lien which may attain priority over this Security
Instrument or to enforce laws or regulations), or (c) Borrower has abandoned the Property, then
Lender may do and pay for whatever is reasonable or appropriate to protect Lender's interest in the
Property and rights under this Security Instrument, including protecting and/or assessing the value

of the Property, and securing and/or repairing the Property. Lender's actions can include, but are not
limited to: (a) paying any sums secured by a lien which has priority over this Security Instrument; (b)

 

ILLINOIS-Single Farsily-Fannie Mae/Freddie Mac UNIFORM INSTRUMENT Form 3014 1/04
Bankers Systems™ VMP® Os/2016
Wollers Kluwer Financlal Services Page 7 of 15
appearing in court; and (c) paying reasonable attorneys' fees to protect its interest in the Property and/
or rights under this Security Instrument, including its secured position in a bankruptcy proceeding.
Securing the Property includes, but is not limited to, entering the Property to make repairs, change
locks, replace or board up doors and windows, drain water from pipes, eliminate building or other
code violations or dangerous conditions, and have utilities tarned on or off. Although Lender may take
action under this Section 9, Lender does not have to do so and is not under any duty or obligation to
do so. It is agreed that Lender incurs no liability for not taking any or all actions authorized under this
Section 9.

Any amounts disbursed by Lender under this Section 9 shall become additional debt of Borrower
secured by this Security Instrument. These amounts shall bear interest at the Note rate from the date of
disbursement and shall be payable, with such interest, upon notice from Lender to Borrower requesting
payment,

If this Security Instrument is on a leasehold, Borrower shall comply with all the provisions of the
lease. If Borrower acquires fee title to the Property, the leasehold and the fee title shall not merge
unless Lender agrees to the merger in writing.

10. Mortgage Insurance. {f Lender required Mortgage Insurance as a condition of making the
Luan, Borrower shall pay the premiums required to maintain the Morlgage Insurance iu effect, Lf,

for any reason, the Mortgage Insurance coverage required by Lender ceases to be available from

the mortgage insurer that previously provided such insurance and Borrower was required to make
separately designated payments toward the premiums for Mortgage Insurance, Borrower shall pay the
premiums required to obtain coverage substantially equivalent to the Mortgage Insurance previously in
effect, at a cost substantially equivalent to the cost to Borrower of the Mortgage Insurance previously
in effect, from an alternate mortgage insurer selected by Lender. If substantially equivalent Mortgage
Insurance coverage is not available, Borrower shall continue to pay to Lender the amount of the
separately designated payments that were due when the insurance coverage ceased to be in effect.
Lender will accept, use and retain these payments as a non-refundable loss reserve in lieu of Mortgage
Insurance. Such loss reserve shall be non-refundable, notwithstanding the fact that the Loan is
ultimately paid in fall, and Lender shall not be required to pay Borrower any interest or earnings on
such loss reserve, Lender can no longer require loss reserve payments if Mortgage Insurance coverage
(in the amount and for the period that Lender requires) provided by an insurer selected by Lender
again becomes available, is obtained, and Lender requires separately designated payments toward the
premiums for Mortgage Insurance. If Lender required Mortgage Insurance as a condition of making
the Loan and Borrower was required to make separately designated payments toward the premiums
for Mortgage Insurance, Borrower shall pay the premiums required to maintain Mortgage Insurance in
effect, or to provide a non-refundable loss reserve, until Lender's requirement for Mortgage Insurance
ends in accordance with any written agreement between Borrower and Lender providing for such
termination or until termination is required by Applicable Law. Nothing in this Section 10 affects
Borrower's obligation to pay interest at the rate provided in the Note.

Mortgage Insurance reimburses Lender (or any entity that purchases the Note) for certain losses it
may incur if Borrower does not repay the Loan as agreed. Borrower is not a party to the Mortgage
Insurance.

Mortgage insurers evaluate their total risk on ail such insurance in force from time to time, and
may etiter into agreements with other parties that share or modify their risk, or reduce losses, These
agreements are on terms and conditions that are satisfactory to the mortgage insurer and the other

 

ILLINSIS-Single Famity-Fannie Mac/Freddie Mac UNIFORM INSTRUMENT Form 3014 1/04
oa/2016

Bankers Sysiems™ VMP®
siecle Po pase ae
party (or parties) to these agreements. These agreements may require the mortgage insurer to make
payments using any source of finds that the mortgage insurer may have available (which may include
funds obtained from Mortgage Insurance premiums).

As a result of these agreements, Lender, any purchaser of the Note, another insurer, any reinsurer, any
other entity, or any affiliate of any of the foregoing, may receive (directly or indirectly) amounts that
derive from (or might be characterized as) a portion of Borrower's payments for Mortgage Insurance,
in exchange fer sharing or modifying the mortgage insurer's risk, or reducing losses. If such agreement
provides that an affiliate of Lender takes a share of the insurer's risk in exchange for a share of the
premiums paid to the insurer, the arrangement is often termed “captive reinsurance," Further:

{A) Any such agreements will not affect the amounts that Borrower has agreed to pay for
Mortgage Insurance, or any other terms of the Loan. Such agreements will not increase the
amount Borrower will owe for Mortgage Insurance, and they will not entitle Borrower to any
refund.

(B) Any such agreements will not affect the rights Borrower has ~ if any - with respect to the
Mortgage Insurance under the Homeowners Protection Act of 1998 or any other law. These
rights may include the right to receive certain disclosures, to request and obtain cancellation of
the Mortgage Insurance, to have the Mortgage Insurance terminated automatically, and/or to
receive a refund of any Mortgage Insurance premiums that were unearned at the time of such
cancellation or termination.

11. Assignment of Miscellaneous Proceeds; Forfeiture. All Miscellancous Proceeds are
hereby assigned to and shall be paid to Lender.

If the Property is damaged, such Miscellaneous Proceeds shall be applied to restoration or repair of
the Property, if the restoration or repair is economically feasible and Lender's security is not lessened.
During such repair and restoration period, Lender shall have the right to hold such Miscellaneous
Proceeds until Lender has had an opportunity to inspect such Property to ensure the work has been
completed to Lender's satisfaction, provided that such inspection shall be undertaken promptly. Lender
may pay for the repairs and restoration in a single disbursement or in a series of progress payments as
the work is completed. Unless an agreement is made in writing or Applicable Law requires interest to
be paid on such Miscellaneous Proceeds, Lender shali not be required to pay Borrower any interest or
earnings on such Miscellaneous Proceeds. If the restoration or repair is not economically feasible or
Lender's security would be lessened, the Miscellaneous Proceeds shall be applied to the sums secured
by this Security Instrument, whether or not then due, with the excess, if any, paid to Borrower. Such
Miscellaneous Proceeds shall be applied in the order provided for in Section 2.

In the event of a total taking, destruction, or loss in value of the Property, the Miscellaneous Proceeds
shall be applied to the sums secured by this Security Instrument, whether or not then due, with the
excess, if any, paid to Borrower.

Th the event of a partial taking, destruction, or loss in value of the Property in which the fair market
value of the Property immediately before the partial taking, destruction, or loss in value is equal to
or greater than the amount of the sums secured by this Security Instrument immediately before the
partial taking, destruction, or loss in value, unless Borrower and Lender otherwise agree in writing,
the sums secured by this Security Instrument shall be reduced by the amount of the Miscellaneous
Proceeds multiplied by the following fraction: (a) the total amount of the sums secured immediately
before the partial taking, destruction, or loss in value divided by (b) the fair market value of the

 

ILLINOIS-Singte Family-Fannia Mae/Freddie Mac UNIFORM INSTRUMENT Form 3014 1/01
Bankers Systerms™ VMP@ 08/2016
Wollars Kluwer Financial Services Page 90f 15
Property immediately before the partial taking, destruction, or loss in value. Any balance shall be paid
lo Borrower.

Tn the event of a partial taking, destruction, or loss in value of the Property in which the fair market
value of the Property immediately before the partial taking, destruction, or loss in value is less than the
amount of the sums secured immediately before the partial taking, destruction, or loss in value, unless
Borrower and Lender otherwise agree in writing, the Miscellaneous Proceeds shall be applied to the
sums secured by this Security Instrument whether or not the sums are then due.

If the Property is abandoned by Borrower, or if, after notice by Lender to Borrower that the Opposing
Party (as defined in the next sentence) offers to make an award to settle a claim for damages, Borrower
fails to respond to Lender within 30 days after the date the notice is given, Lender is authorized to
collect and apply the Miscellaneous Proceeds either to restoration or repair of the Property or to the
sums secured by this Security Instrument, whether or not then due. “Opposing Party" means the third
party that owes Borrower Miscellaneous Proceeds or the party against whom Borrower has a right of
action in regard to Miscellaneous Proceeds.

Borrower shal! be in default if any action or proceeding, whether civil or criminal, is begun that, in
Lender's judgment, could result in forfeiture of the Property or other material impairment of Lender's
interest in the Property or rights under this Security Instrument. Borrower can cure such a default and,
if acceleration has occurred, reinstate as provided in Section 19, by causing the action or proceeding
to be dismissed with a ruling that, in Lender's judgment, precludes forfeiture of the Property or other
material impairment of Lender's interest in the Property or rights under this Security Instrument. The
proceeds of any award or claim for damages that are attributable to the impairment of Lender's interest
in the Property are hereby assigned and shall be paid to Lender.

All Miscellaneous Proceeds that are not applied to restoration or repair of the Property shall be applied
in the order provided for in Section 2.

12. Borrower Not Released; Forbearance By Lender Not a Waiver. Extension of the

time for payment or modification of amortization of the sums secured by this Security Instrument
granted by Lender to Borrower or any Successor in Interest of Borrower shall not operate to release
the liability of Borrower or any Successors in Interest of Borrower. Lender shall not be required to
commence proceedings against any Successor in Interest of Borrower or to refuse to extend time

for payment or otherwise modify amortization of the sums secured by this Security Instrument by
reagon of any demand made by the original Borrower or any Successors in Interest of Borrower.
Any forbearance by Lender in exercising any right or remedy including, without limitation, Lender's
acceptance of payments from third persons, entities or Successors in Interest of Borrower or in
amounts less than the amount then due, shall not be a waiver of or preclude the exercise of any right or
remedy.

13. Joint and Several Liability; Co-signers; Successors and Assigns Bound. Borrower
covenants and agrees that Borrower's obligations and liability shall be joint and several. However,

any Borrower who co-signs this Security Instrument but does not execute the Note (a "co-signer"):

(a) is co-signing this Security Instrument only to mortgage, grant and convey the co-signer's interest

in the Property under the terms of this Security Instrument; (b) is not personally obligated to pay the
sums secured by this Security Instrument; and (c) agrees that Lender and any other Borrower can
agree to extend, modify, forbear or make any accommodations with regard to the terms of this Security
Instrument or the Note without the co-signer's consent.

 

ILLINGIS-Single Family-Faonnie Mae/Fraddie Mac UNIFORM INSTRUMENT Form Sa
oa;

Bankers Systerng™ VMP®
Subject to the provisions of Section 18, any Successor in Interest of Borrower who assumes
Borrower's obligations under this Security Instrument in writing, and is approved by Lender, shall
obtain all of Borrower's rights and benefits under this Security Instrument. Borrower shall not be
released from Borrower's obligations and liability under this Security Instrument unless Lender agrees
to such release in writing. The covenants and agreements of this Security Instrument shall bind (except
as provided in Section 20) and benefit the successors and assigns of Lender.

14, Loan Charges. Lender may charge Borrower fees for services performed in connection with
Borrower's default, for the purpose of protecting Lender's interest in the Property and rights under this
Security Instrument, including, but not limited to, attorneys' fees, property inspection and valuation
fees. In regard to any other fees, the absence of express authority in this Security Instrument to charge
a specific fee to Borrower shall not be construed as a prohibition on the charging of such fee. Lender
may not charge fees that are expressly prohibited by this Security Instrument or by Applicable Law.

If the Loan is subject to a law which sets maximum Joan charges, and that law is finally interpreted
so that the interest or other loan charges collected or to be collected in connection with the Loan
exceed the permitted limits, then: (a) any such loan charge shall be reduced by the amount necessary
to reduce the charge to the permitted limit; and (b) any sums already collected from Borrower which
exceeded permitted limits will be refunded to Borrower. Lender may choose to make this refund by
reducing the principal owed under the Note or by making a direct payment to Borrower. Ifa refund
reduces principal, the reduction will be treated as a partial prepayment without any prepayment
charge (whether or not a prepayment charge is provided for under the Note). Borrower's acceptance
of any such refund made by direct payment to Borrower will constitute a waiver of any right of action
Borrower might have arising out of such overcharge.

15. Notices. Ail notices given by Borrower or Lender in connection with this Security Instrument
must be in writing. Any notice to Borrower in connection with this Security Instrument shall be
deemed to have been given to Borrower when mailed by first class mail or when actually delivered

to Borrower's notice address if sent by other means, Notice to any one Borrower shall constitute
notice to all Borrowers unless Applicable Law expressly requires otherwise. The notice address shali
be the Property Address unless Borrower has designated a substitute notice address by notice to
Lender. Borrower shall promptly notify Lender of Borrower's change of address, If Lender specifies
a procedure for reporting Borrower's change of address, then Borrower shall only report a change of
address through that specified procedure, There may be only one designated notice address under this
Security Instrument at any one time, Any notice to Lender shall be given by delivering it or by mailing
it by first class mail to Lender's address stated herein unless Lender has designated another address
by notice to Borrower. Any notice in connection with this Security Instrument shall not be deemed to
have been given to Lender until actually received by Lender. If any notice required by this Security
Instrument is also required under Applicable Law, the Applicable Law requirement will satisfy the
corresponding requirement under this Security Instrument.

16. Governing Law; Severability; Rules of Construction. This Security Instrument shall be
governed by federal law and the law of the jurisdiction in which the Property is located. All rights and
obligations contained in this Security Instrument are subject to any requirements and limitations of
Applicable Law. Applicable Law might explicitly or implicitly allow the parties to agree by contract
or it might be silent, but such silence shall not be construed as a prohibition against agreement by
contract. In the event that any provision or clause of this Security Instrument or the Note conflicts with
Applicable Law, such conflict shall not affect other provisions of this Security Instrument or the Note
which can be given effect without the conflicting provision.

 

ILLINCIS-Single Family-Fannig Mae/Fraddie Mac UNIFORM INSTRUMENT Foms0i wT

Sankers Syslems™ VMPO 08/2016
Wolters Kluwar Financial Services Bo Page 11 of 15
As used in this Security Instrument: (a) words of the masculine gender shall mean and include
corresponding neuter words or words of the feminine gender; (b) words in the singular shall mean and
include the plural and vice versa; and (c) the word "may" gives sole discretion without any obligation
to take any action.

17. Borrower's Copy. Borrower shall be given one copy of the Note and of this Security
Instrument.

18. Transfer of the Property or a Beneficial Interest in Borrower. As used in this Section
18, "Interest in the Property" means any legal or beneficial interest in the Property, including, but not
limited to, those beneficial interests transferred in a bond for deed, contract for deed, installment sales
contract or escrow agreement, the intent of which is the transfer of title by Borrower at a future date to
a purchaser.

If all or any part of the Property or ary Interest in the Property is sold or transferred (or if Borrower is
not a natural person and a beneficial interest in Borrower is sold or transferred) without Lender's prior
written consent, Lender may require immediate payment in full of all sums secured by this Security
Instrument. However, this option shall not be exercised by Lender if such exercise is prohibited by
Applicable Law.

If Lender exercises this option, Lender shall give Borrower notice of acceleration. The notice shall
provide a period of not less than 30 days from the date the notice is given in accordance with Section
15 within which Borrower must pay all sums secured by this Security Instrument. If Borrower fails to
pay these sums prior to the expiration of this period, Lender may invoke any remedies permitted by
this Security Instrument without further notice or demand on Borrower.

19. Borrower's Right to Reinstate After Acceleration. If Borrower meets certain conditions,
Borrower shall have the right to have enforcement of this Security Instrument discontinued at any time
prior to the earliest of: (a) five days before sale of the Property pursuant to Section 22 of this Security
Instrument; (b) such other period as Applicable Law might specify for the termination of Borrower's
right to reinstate; or (c) entry of a judgment enforcing this Security Instrument. Those conditions

are that Borrower: (a) pays Lender all sums which then would be due under this Security Instrument
and the Note as if no acceleration had occurred; (b) cures any default of any other covenants or
agreements; (c) pays all expenses incurred in enforcing this Security Instrument, including, but

not limited to, reasonable attorneys' fees, property inspection and valuation fees, and other fees
incurred for the purpose of protecting Lender's interest in the Property and rights under this Security
Instrument; and (d) takes such action as Lender may reasonably require to assure that Lender's interest
in the Property and rights under this Security Instrument, and Borrower's obligation to pay the sums
secured by this Security Instrument, shall continue unchanged unless as otherwise provided under
Applicable Law. Lender may require that Borrower pay such reinstatement sums and expenses in one
or more of the following forms, as selected by Lender: (a) cash; (b) money order; (c) certified check,
bank check, treasurer's check or cashier's check, provided any such check is drawn upon an institution
whose deposits are insured by a federal agency, instrumentality or entity; or (d) Electronic Funds
Transfer. Upon reinstatement by Borrower, this Security Instrument and obligations secured hereby
shall remain fully effective as if no acceleration had occurred. However, this right to reinstate shall not
apply in the case of acceleration under Section 18.

20. Sale of Note; Change of Loan Servicer; Notice of Grievance. The Note or a partial
interest in the Note (together with this Security Instrument) can be sold one or more times without
prior notice to Borrower. A sale might result in a change in the entity (known as the "Loan Servicer")

 

ILLINGIS-Single Family-Fannie Mae/Freddie Mac UNIFORM INSTRUMENT Form 3014 1/04

Bankers Systems™ VMP&: OB/2016
Wolters Kluwer Financial Services Po Page 12 of 15
